Citation Nr: 0523540	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran special monthly compensation 
based on the need for regular aid and attendance.  The 
veteran subsequently perfected an appeal of this decision.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence of record establishes that the veteran 
requires assistance with such activities as dressing and 
feeding himself.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. § 1114(l)(s) (West 
2002); 38 C.F.R. §§ 3.350(b)(i), 3.352(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In that regard, compensation 
at the aid and attendance rate is payable when the veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2004).  

In the present case, the veteran has been awarded service 
connection for nerve paralysis of the right upper extremity, 
with a 40 percent rating, nerve paralysis of the left upper 
extremity, with a 30 percent rating, myelopathy of the 
cervical spine, with a 20 percent rating, and nerve paralysis 
of the lower extremities, with a 10 percent rating for each 
extremity.  He has a combined schedular rating of 80 percent, 
and a total disability rating based on individual 
unemployability has also been awarded.  Additionally, a May 
2003 VA medical examination confirmed the veteran was unable 
to either dress or feed himself unassisted.  He also required 
assistance with bathing and toileting functions.  A VA 
neurological examination in June 2004 indicated "significant 
atrophy" of the veteran's shoulders.  His motor function was 
noted to have decreased "significantly and progressively" 
since 1999, with weakness and decreased sensation in the 
upper extremities.  

In light of the medical evidence of record, the Board finds 
the veteran helpless due to such significant impairment in 
his ability to perform the activities of daily living, 
including feeding and dressing himself, that the award of 
special monthly compensation based on the need for regular 
aid and attendance is warranted.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


